Citation Nr: 1220567	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-12 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to April 1998 and from February 2003 to September 2003, including combat service in Iraq, and his decorations include the Combat Action Ribbon.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for PTSD and assigned an initial 10 percent rating, effective September 13, 2003.

In November 2010, the Board remanded this case for further development.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, the Board has identified the issues on appeal as set forth on the title page.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the preponderance of the evidence shows that the disability is manifested by occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability evaluation of 30 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA and private treatment records have been obtained.  In addition, he has been provided with an appropriate VA examination in connection with his present claims.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

II.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the October 2005 rating decision on appeal, the RO granted service connection for PTSD and assigned a 10 percent rating effective September 13, 2003.  The Veteran's PTSD is currently rated pursuant to Diagnostic Code 9411.  

Under this criteria, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

It should also be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In examining the evidence in this case, the Board concludes that the findings approximate the criteria for the assignment of a 30 percent disability rating.  The Veteran was afforded VA psychiatric examination in August 2005, January 2007 and February 2011.  At these examinations, he complained of having symptoms of irritability, increased arousal, recurrent nightmares, social isolation, hypervigilance, and avoiding stimuli associated with his inservice trauma.  He also had problems with psychosocial adjustment and occupational functioning.  Mental status examinations revealed moderately anxious and depressed mood and mildly impaired concentration and attention.  During the February 2011 VA examination, the Veteran stated that he slept in a "sleeping type chair" looking outside concerned about his perimeter.  He had hyperarousal symptomatology.  The Veteran stated that since the last examination, his PTSD remained mild and the frequency of his symptoms was 2 to 3 times per week.  The examiner stated that he was not unemployable and was working in construction.  The Veteran's GAF scores have ranged between 68 and 70 during the appellate period.  

In correspondence of record, the Veteran stated that his combat experiences were dominating his life and he could no longer control himself.  He stated that his PTSD strained his occupation and marriage and he was not able to concentrate in school.  He had frequent feelings of anxiety and panic with uncontrollable trembling and had frequent nightmares and uncontrolled outbursts.  He felt depressed and wanted to sleep constantly.  He stated that he was working remodeling homes.  

Based on the evidence above, the Board finds that the severity of the overall disability approximates a 30 percent rating for the Veteran's PTSD.  As shown by the evidence, the Veteran exhibits symptoms of depressed mood, anxiety, suspiciousness, and panic attacks.  He has been noted to have problems with psychosocial adjustment and occupational functioning and PTSD symptoms of irritability, increased arousal, recurrent nightmares, social isolation, hypervigilance, avoiding stimuli associated with his inservice trauma, and mildly impaired concentration and attention.  The Board also finds that his symptoms were fairly consistent during the appellate period; therefore, the 30 percent rating is granted for the entire appellate period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully meet, the criteria for a 30 percent rating, the Board also points out that the criteria for a rating higher than 30 percent are neither approximated nor met during this time period.  The Veteran's GAF scores depict only mild symptoms.  The Veteran himself stated during the February 2011 examination that his PTSD remained mild and the frequency of his symptoms was 2 to 3 times per week.  Furthermore, the Veteran does not exhibit symptoms of flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran stated that his PTSD strained his occupation and marriage, he is still able to work and maintain his relationship with his family.  As such, the preponderance of the evidence is against a rating higher than 30 percent for depression.

Extraschedular considerations

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  If there is only one disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Even if the ratings for a veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include asthma, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and PTSD, rated as 30 percent disabling.  The Veteran's combined disability evaluation is 60 percent.  See 38 C.F.R. § 4.25, Table I.  The Veteran thus does not meet the schedular requirements of 38 C.F.R. § 4.16.  However, the analysis does not end here.  The Veteran can be granted a total rating if it is shown that his service-connected disabilities, when considered in light of his education and occupational experience, render him unable to obtain or retain substantially gainful employment.  See 38 C.F.R. § 4.16(b).

A review of the record shows that the Veteran stated that his PTSD symptoms have impaired his ability to work and to concentrate in school.  The Veteran, however, is able to work and is currently employed remodeling homes.  At the January 2007 VA examination, he stated that he considered himself unemployed, but was able to do odd jobs while looking for work.  During the February 2011 VA examination, the examiner found that the Veteran was not unemployable and was not precluded from work.  In fact, he was not losing any time from work and was self-employed as a construction contractor.  Accordingly, the weight of the evidence demonstrates that a total rating based on individual unemployability due to service-connected disabilities under both 38 C.F.R. § 4.16(a) and (b) is not warranted.

Because the preponderance of the evidence is against the Veteran's claim, there is not an approximate balance of positive and negative evidence to which the benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal is denied.


ORDER

A 30 percent rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a total disability rating for compensation purposes due to individual unemployability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


